      Case 3:19-cr-00452-X Document 66 Filed 10/22/20            Page 1 of 2 PageID 186



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 UNITED STATES OF AMERICA,                  §
                Plaintiff,                  §
                                            §   3:19-CR-452-X
 v.                                         §
                                            §
 BRIAN CARPENTER (1)                        §
 JERRY HAWRYLAK (2)                         §
                                            §
                        Defendants.         §


             ORDER GRANTING DEFENDANT’S UNOPPOSED JOINT
                      MOTION TO CONTINUE TRIAL

      Before the Court is the Defendant’s Unopposed Joint Motion to Continue Trial (the

“Motion”) (Doc. No. 65), filed on October 19, 2020. The Court finds that the ends of justice

served by granting the continuance outweigh the best interests of the public and the

defendants in a speedy trial, and that failure to grant such a continuance might result in a

miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(A), (B)(i).

      The Court finds that counsel needs additional time to review discovery in this case.

The existing trial date in this case of December 7, 2020 would deny counsel for the defendant

the reasonable time necessary for effective preparation of the defense. 18 U.S.C. §

3161(h)(7)(B). The likely result would be an inability to continue the proceeding and a

miscarriage of justice. 18 U.S.C. § 3161(h)(7)(B)(i). Therefore, the Court GRANTS the

Motion.

      Accordingly, it is ORDERED that the trial of the case is reset from December 7,

2020 to Monday, June 7, 2021 at 9:00 a.m. The period of delay shall be excluded in

computing the time within which the trial must commence. Further, the Court finds that in
      Case 3:19-cr-00452-X Document 66 Filed 10/22/20         Page 2 of 2 PageID 187



the interest of justice, this case shall be tried together with all co-defendants, pursuant to

18 U.S.C. § 3161(h)(6).

      Pretrial motions must be filed no later than April 2, 2021 and all responses,

including responses to any previously pending motions, no later than April 9, 2021.

      Requested voir dire questions, proposed jury instructions, witness lists (with

witnesses designated as “custodial,” “expert,” or “fact,” as well as “probable” or “possible”),

exhibit lists (with copies of exhibits furnished to the Court), and motions in limine must be

filed no later than May 28, 2021.

      Pretrial Conference is hereby scheduled for June 1, 2021 at 10:00 a.m.              The

defendant need not be present for the Pretrial Conference.

      Signed this 22nd day of October, 2020.




                                                      BRANTLEY STARR
                                                      UNITED STATES DISTRICT JUDGE
